DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramier et al (2017/0211805) and Dalla-Betta et al (2002/0056276) and Blotenberg (2001/0022938) and Monsen et al “Part I: An Insider’s Guide to Valve Sizing & Selection) and Rizkalla et al (2014/0200721) and Davis Jr et al (2016/0138470) and Simpson et al (2005/0034463) and Corwin (4580910) and Abou-Jaoude et al (2011/0314831) and Sciocchetti (5,355,670).  Ramier et al teach A method for determining water flow rates for three stage water injection in a turbine engine combustion system, said method comprising: providing a turbine engine with injection of primary water 45, secondary water 14 and tertiary water 16 in the combustion system through a fuel nozzle assembly 10 wherein a primary water line 45 supplies the primary water to the fuel nozzle assembly, a secondary water line 14 supplies the secondary water to the fuel nozzle assembly, and a tertiary water line 16 supplies the tertiary water to the fuel nozzle assembly;wherein the fuel nozzle assembly includes:  a primary fuel outlet 70, 72 configured to provide a gaseous fuel into the combustion chamber where the gaseous fuel combusts in a flame zone, a secondary liquid [from 14] nozzle 30, 80 configured to spray a secondary liquid into the flame zone, and an atomizing air cap 50, 82 configured to spray water into the flame zone; a gaseous fuel line 42 in fluid communication with the primary fuel outlet 70, 72 for supplying the gaseous fuel to the primary fuel outlet; the primary water line 45, in fluid communication with the gaseous fuel line 43, which supplies primary water to mix 42 with the gaseous fuel in the gaseous fuel line upstream of the primary fuel outlet; the secondary water line 20, in fluid communication with the secondary liquid nozzle 80, which supplies secondary water 20 to the flame zone through the secondary liquid nozzle 80; and the tertiary water line 16, in fluid communication with the atomizing air cap 50, 82, which supplies tertiary water 16 to the flame zone through the atomizing air cap when the fuel nozzle assembly provides gaseous fuel into the combustion chamber [see paragraph 0033 which teaches line 16 is injected during gaseous fuel operation, as well as e.g. paragraph 0044, which teaches tertiary water injection from 84], where flow of the primary water 45, the secondary water 20 and the tertiary water 16 is controlled and the control is done over the water injection to determine whether a plurality of turbine operational criteria are met in order to optimize turbine engine performance [see paragraph 0029 which teaches optimizing desired operation characteristics of the engine including  atomization performance, NOx, abatement, see also paragraph 0020, which teaches meeting combustion performance requirements such as combustion dynamics, liner wall temperatures (affected by water impingement, which is eliminated in paragraph 0047)];  wherein the water supply system includes a system for providing pressurized water to the primary, secondary and tertiary water lines.	Ramier et al do not teach a first throttle valve, second throttle valve nor third throttle valve respectively associated with the primary water line, secondary water line and tertiary water line NOR controlling, by a controller, a position of the first throttle valve, a position of the second throttle valve, and a position of the third throttle valve to achieve water flow rates of primary water through the primary water line, secondary water through the secondary water line, and tertiary water through the tertiary water line according to a water injection algorithm and the turbine operational data NOR wherein the plurality of criteria include all of an ability of a fuel gas throttle valve to control a flow of a gaseous fuel to the combustion system wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve, and wherein the plurality of criteria include an ability of a fuel gas throttle valve to control a flow of a gaseous fuel to the combustion system, a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine, a presence of water impingement on walls of a combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine, and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber;	wherein the combustion system includes the fuel nozzle assembly configured to inject fuel into a combustion chamber along with the primary water, the secondary water and the tertiary water, and where the controller controls flow rates of the primary water, the secondary water and the tertiary water to obtain a water/fuel ratio and primary/secondary/tertiary water fractions at the load point. 	Dalla Betta et al [see Fig. 6]  teach a first throttle valve V1, second throttle valve V2 nor third throttle valve V3 respectively associated with the primary water line, secondary water line and tertiary water line and controlling, by a controller 70, a position of the first throttle valve, a position of the second throttle valve, and a position of the third throttle valve to achieve water flow rates of primary water through the primary water line, secondary water through the secondary water line, and tertiary water through the tertiary water line according to a water injection algorithm and the turbine operational data [both the water injection algorithm and turbine operational data S, paragraph 00701]; wherein the water injection algorithm [see paragraph 0022, 0070] includes determining whether a plurality of criteria are met at the load point [the algorithm is dependent on load], and wherein the plurality of criteria include an ability of a fuel gas throttle valve (V1-V3) [gas is taught in paragraph 0060] to control a flow of the gaseous fuel to the fuel nozzle assembly, a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine [see paragraph 0070], a presence of water impingement on walls of the combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [temperatures measured in paragraph 0070], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber.  It would have been obvious to one of ordinary skill in the art to employ the first, second and third valves for each of the water lines and controlling, by a controller, a position of the first throttle valve, a position of the second throttle valve, and a position of the third throttle valve to achieve water flow rates of primary water through the primary water line, secondary water through the secondary water line, and tertiary water through the tertiary water line according to a water injection algorithm and the turbine operational data, as well as well as the control parameters taught by Dalla Betta et al, in order to provide for control over the water injection associated with the primary/secondary/tertiary water injected of Ramier et al.  As for wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve, this is taught by Blotenberg [paragraph 0023] for a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve 6 of the gas turbine.  Monsen teach wherein the throttle valve is able to control the flow when there is a substantially linear relationship between the flow and the position of the throttle valve [see Figs. 3, 6] and teaches that most control valves do not have published data below 10% and deviations from ideal / linear below 20% open [see paragraphs above and below Fig. 6].  It would have been obvious to one of ordinary skill in the art to utilize the ability of the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve, as taught by Blotenberg, as being typical for gas turbine engines and with Monsen teaching ranges outside the linear range exist and are not preferred for operation.  Dalla-Betta et al teach further various aspects of the claimed invention including controlling the water/fuel ratio including primary/secondary/tertiary water fractions [see paragraph 0022 where each of the water flow rates / amounts are controlled]; setting water/fuel ratio [paragraph 0072 teaches water percentage relative to air/fuel mixture, which sets the water to fuel ratio as well]; operating the turbine engine using the water/fuel ratio and the primary/secondary/tertiary water fractions and measuring the turbine operational data; storing the water/fuel ratio and the water fractions [amounts / rates] for the load point in a look-up table [database, see paragraph 0072] when the operational criteria are satisfied and the water/fuel ratio and the water fractions are optimized.  Dalla-Betta et al do not teach storing the water/fuel ratio and the water fractions for the load point in a look-up table when the operational criteria are satisfied and the water/fuel ratio and the water fractions are optimized, as the particular variables stored, even though these variables are set / controlled nor the preliminary aspect of the algorithm, i.e. the method is performed before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates of the primary water, the secondary water and the tertiary water during regular service operation of the turbine engine, which is used to optimize the values and then stored in the look-up table for optimizing operation, i.e. as part of the tuning process before operation [not explicitly claimed in claim 1]  wherein the method is performed before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates of the primary water, the secondary water and the tertiary water during regular service operation of the turbine engine.  As for an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine, are well within the ordinary skill in the art as specific parameters used for gas turbine control and optimization and would have been obvious to employ as common control techniques employed in the art.  As an example, Davis Jr teaches using temperature measurements 26 in the turbine section during tuning, and uses multiple sensors [including even redundant sensors, see paragraph 0033].  Corwin teaches using multiple circumferential locations in the turbine section 120 to perform the temperature measurements in the turbine [see col. 1, lines 34+] and to know the distribution of the temperatures circumferentially.  It would have been obvious to one of ordinary skill in the art to employ an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine, as taught by Corwin and Davis Jr, in order to determine a temperature profile within the turbine and/or to ensure uniformity and/or stable combustion.  As for the criteria including a presence of water impingement on walls of the combustion chamber, Ramier et al [paragraph 0019, 0047] already teach against water impingement on the walls of the combustion chamber, as
 “these water jets or streams can impose substantial thermal distress on the liner walls and eventually lead to a shortened life of such liner walls [excerpted from paragraph 0019]. 
Ramier et al further teach his inventive nozzle [paragraph 0047] eliminates impingement of the water or the walls of the combustion liner.  Sciocchetti also teaches the presence of water impingement on walls of the combustion chamber [see col. 1, lines 31-41, 49-59] is undesirable because of thermal stresses causing cracking of the metal walls and requiring more frequent inspection, maintenance and repair.  It would have been obvious to one of ordinary skill in the art to employ the criteria of a presence of water impingement on walls of the combustion chamber, during tuning, as one of the criteria for the water controller, as taught by either Ramier et al or Sciocchetti, to prevent water impingement on the walls causing thermal stresses causing cracking of the metal walls and requiring more frequent inspection, maintenance and repair.    	Rizkalla et al teach the tuning process, i.e. the method is performed before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates during regular service operation of the turbine engine.   Note that Rizkalla et al teach incrementally adjusting the fuel fractions in the tuning algorithm to achieve combustion stability by adjusting one parameter for each load to adjust the splits [see e.g. paragraph 0028 prior to storing the data in the look-up table.  Accordingly, Rizkalla et al teach the general claimed algorithm but applied for the fuel splits rather than the claimed water splits, though note Rizkalla et al also teach controlling the water as well [paragraph 0064].  Davis Jr et al teach tuning water and fuel flows [see paragraph 0007] wherein the control tuning is populated in a tuning process which is performed before the turbine engine is placed into regular service [see paragraph 0043, which teaches tuning during installation of the gas turbine].  Davis Jr et al further teach controlling the water and fuel [see paragraphs 0046-0047] to obtain a water/fuel ratio, wherein the water injection algorithm includes determining whether a plurality of criteria are met at the load point, and wherein the plurality of turbine operational criteria include an ability of a fuel gas throttle valve(s) to control a flow of the gaseous fuel to the fuel nozzle assembly, a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine, a presence of water impingement on walls of the combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [see e.g. paragraph 0033 which teaches temperature sensors], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber [see e.g. paragraph 0033].  Davis controls the total amount of water for each gas turbine.  The individual water flows must be known & controlled in order to control the overall water to fuel ratio.  Abou-Jaoude et al teach controlling the water split between primary, secondary and tertiary flows (multiple secondary water flows are taught, one of which is considered the tertiary flow), see paragraph 0020. Accordingly, the split between the water fractions is required to control the total water flow.  It would have been obvious to control and store the fuel/water fraction, as taught by Davis Jr, and the water fractions, by controlling the primary/secondary/tertiary water fractions, as taught by Abou-Jaoude et al, and at the load point in an iterative process, as taught by Rizkalla et al, in the look-up table when the operational criteria are satisfied and the water/fuel ratio and the water fractions are optimized, in order to optimize the tuning of the gas turbine combustor systems.  It would further have been obvious to perform the storing before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates of the primary water, the secondary water and the tertiary water during regular service operation of the turbine engine, using a tuning process such as taught by Davis Jr and Rizkalla et al, as this allows determining the optimum ranges of operation of the combustion system or such that during regular service the turbine engine is tuned for operation in a predictable manner.    	The prior art teach in combination wherein the plurality of criteria include all of an ability of a fuel gas throttle valve to control a flow of a gaseous fuel to the combustion system wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve [Blotenberg and Monsen], a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine [taught by at least Ramier et al, Simpson, Rizkalla, Dalla Betta], a presence of water impingement on walls of a combustion chamber [taught by Ramier and Sciocchetti as undesirable], an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [taught by Davis and Corwin], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber [taught by Davis and Rizkalla; combustor dynamics in Ramier et al].
Claim 1, 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalla-Betta et al (2002/0056276) in view of Blotenberg (2001/0022938) and Monsen et al “Part I: An Insider’s Guide to Valve Sizing & Selection) and Rizkalla et al (2014/0200721) and Abou-Jaoude et al (2011/0314831) and Davis Jr et al (2016/0138470) and Ramier et al (2017/0211805) and Simpson et al (2005/0034463) and Corwin (4580910) and Sciocchetti (5,355,670).  Dalla-Betta et al teach [see Fig. 6 in particular] A method for determining water flow rates for three stage water injection in a turbine engine combustion system, said method comprising: providing a turbine engine with injection of primary water V1, secondary water and tertiary water in the combustion system through a fuel nozzle assembly [42-43 together constitute the fuel nozzle assembly as these components as assembled / as an assembly are used to inject the fuel] wherein a primary water line supplies the primary water to the fuel nozzle assembly, the primary water line including a first throttle valve V1, a secondary water line V2 supplies the secondary water to the fuel nozzle assembly, the secondary water line including a second throttle valve V2, and a tertiary water line V3 supplies the tertiary water to the fuel nozzle assembly, the tertiary water line including a third throttle valve V3; setting the turbine engine to operate at a load point and measuring turbine operational data; and controlling, by a controller 70, a position of the first throttle valve, a position of the second throttle valve, and a position of the third throttle valve to achieve water flow rates of primary water through the primary water line, secondary water through the secondary water line, and tertiary water through the tertiary water line according to a water injection algorithm and the turbine operational data [see paragraphs 0022, 0070]; wherein the water injection algorithm [see paragraphs 0022, 0070] includes determining whether a plurality of criteria are met at the load point [the algorithm is dependent on load], and wherein the plurality of criteria include an ability of a fuel gas throttle valve (V1-V3) [gas is taught in paragraph 0060] to control a flow of the gaseous fuel to the fuel nozzle assembly, a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine [see paragraph 0070], a presence of water impingement on walls of the combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [temperatures measured in paragraph 0070], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber;	wherein the combustion system includes the fuel nozzle assembly configured to inject fuel into a combustion chamber along with the primary water V1, the secondary water V2 and the tertiary water, and where the controller controls flow rates of the primary water, the secondary water and the tertiary water to obtain a water/fuel ratio [known, as each of water and fuel are controlled, paragraph 0072 teaches water percentage relative to air/fuel mixture, which sets the water to fuel ratio as well] and primary/secondary/tertiary water fractions [known, as each water flow rate is controlled] at the load point.  
Dalla Betta do not teach wherein the plurality of criteria include all of an ability of a fuel gas throttle valve to control a flow of a gaseous fuel to the combustion system wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve.  As for wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve, this is taught by Blotenberg [paragraph 0023] for a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve 6 of the gas turbine.  Monsen teach wherein the throttle valve is able to control the flow when there is a substantially linear relationship between the flow and the position of the throttle valve [see Figs. 3, 6] and teaches that most control valves do not have published data below 10% and deviations from ideal / linear below 20% open [see paragraphs above and below Fig. 6].  It would have been obvious to one of ordinary skill in the art to utilize the ability of the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve, as taught by Blotenberg, as being typical for gas turbine engines and with Monsen teaching ranges outside the linear range exist and are not preferred for operation.   As for an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine, are well within the ordinary skill in the art as specific parameters used for gas turbine control and optimization and would have been obvious to employ as common control techniques employed in the art.  As an example, Davis Jr teaches using temperature measurements 26 in the turbine section during tuning, and uses multiple sensors [including even redundant sensors, see paragraph 0033].  Corwin teaches using multiple circumferential locations in the turbine section 120 to perform the temperature measurements in the turbine [see col. 1, lines 34+] and to know the distribution of the temperatures circumferentially.  It would have been obvious to one of ordinary skill in the art to employ an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine, as taught by Corwin and Davis Jr, in order to determine a temperature profile within the turbine and/or to ensure uniformity and/or stable combustion.  As for the criteria including a presence of water impingement on walls of the combustion chamber, Ramier et al [paragraph 0019, 0047] further teach against water impingement on the walls of the combustion chamber, as
 “these water jets or streams can impose substantial thermal distress on the liner walls and eventually lead to a shortened life of such liner walls [excerpted from paragraph 0019]. 
Ramier et al further teach his inventive nozzle [paragraph 0047] eliminates impingement of the water or the walls of the combustion liner.  Sciocchetti also teaches the presence of water impingement on walls of the combustion chamber [see col. 1, lines 31-41, 49-59] is undesirable because of thermal stresses causing cracking of the metal walls and requiring more frequent inspection, maintenance and repair.  It would have been obvious to one of ordinary skill in the art to employ the criteria of a presence of water impingement on walls of the combustion chamber, during tuning, as one of the criteria for the water controller, as taught by either Ramier et al or Sciocchetti, to prevent water impingement on the walls causing thermal stresses causing cracking of the metal walls and requiring more frequent inspection, maintenance and repair.   As for the frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber, Davis Jr et al further teach controlling the water and fuel [see paragraphs 0046-0047] to obtain a water/fuel ratio, wherein the water injection algorithm includes determining whether a plurality of criteria are met at the load point, and wherein the plurality of turbine operational criteria include an ability of a fuel gas throttle valve(s) to control a flow of the gaseous fuel to the fuel nozzle assembly, a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine, a presence of water impingement on walls of the combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [see e.g. paragraph 0033 which teaches temperature sensors], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber [see e.g. paragraph 0033].  Rizkalla teaches wherein the water supply system includes a controller which is configured to control the water throttle valves, where the controller controls the throttle valves to achieve the flow rates of the water wherein the plurality of turbine operational criteria include an ability of a fuel gas throttle valve to control a flow of the gaseous fuel [paragraph 0002 for gaseous fuels] to the fuel nozzle assembly [e.g. fuel flow fractions are adjusted], a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine [paragraph 0042], a presence of water impingement on walls of the combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine, and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber [see e.g. paragraph 0029, 0030].  It would have been obvious to one of ordinary skill in the art to control frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber, as taught by either Davis Jr or Rizkalla, in order to control the combustor dynamics and stability.  	Dalla-Betta et al teach the claimed invention including claim 3: wherein the combustion system includes the fuel nozzle assembly configured to inject fuel into a combustion chamber along with the primary water V1, the secondary water V2 and the tertiary water, and where the controller controls flow rates of the primary water, the secondary water and the tertiary water to obtain a water/fuel ratio [known, as each of water and fuel are controlled] and primary/secondary/tertiary water fractions [known, as each water flow rate is controlled] at the load point.  Dalla-Betta et al do not teach storing the water/fuel ratio and the water fractions for the load point in a look-up table when the operational criteria are satisfied and the water/fuel ratio and the water fractions are optimized, as the particular variables stored, even though these variables are set / controlled nor the preliminary aspect of the algorithm, i.e. the method is performed before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates of the primary water, the secondary water and the tertiary water during regular service operation of the turbine engine, which is used to optimize the values and then stored in the look-up table for optimizing operation, i.e. as part of the tuning process before operation [not explicitly claimed in claim 1]  wherein the method is performed before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates of the primary water, the secondary water and the tertiary water during regular service operation of the turbine engine.  Rizkalla et al teach the tuning process, i.e. the method is performed before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates during regular service operation of the turbine engine.   Note that Rizkalla et al teach incrementally adjusting the fuel fractions in the tuning algorithm to achieve combustion stability by adjusting one parameter for each load to adjust the splits [see e.g. paragraph 0028 prior to storing the data in the look-up table.  Accordingly, Rizkalla et al teach the general claimed algorithm but applied for the fuel splits rather than the claimed water splits, though note Rizkalla et al also teach controlling the water as well [paragraph 0064].   Davis Jr et al teach tuning water and fuel flows [see paragraph 0007] wherein the control tuning is populated in a tuning process which is performed before the turbine engine is placed into regular service [see paragraph 0043, which teaches tuning during installation of the gas turbine].  Davis Jr et al further teach controlling the water and fuel [see paragraphs 0046-0047] to obtain a water/fuel ratio, wherein the water injection algorithm includes determining whether a plurality of criteria are met at the load point, and wherein the plurality of turbine operational criteria include an ability of a fuel gas throttle valve(s) to control a flow of the gaseous fuel to the fuel nozzle assembly, a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine, a presence of water impingement on walls of the combustion chamber, an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [see e.g. paragraph 0033 which teaches temperature sensors], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber [see e.g. paragraph 0033].  Davis controls the total amount of water for each gas turbine.  The individual water flows must be known & controlled in order to control the overall water to fuel ratio.  Abou-Jaoude et al teach controlling the water split between primary, secondary and tertiary flows (multiple secondary water flows are taught, one of which is considered the tertiary flow), see paragraph 0020. Accordingly, the split between the water fractions is required to control the total water flow.  It would have been obvious to control and store the fuel/water fraction, as taught by Davis Jr, and the water fractions, by controlling the primary/secondary/tertiary water fractions, as taught by Abou-Jaoude et al, and at the load point in an iterative process, as taught by Rizkalla et al, in the look-up table when the operational criteria are satisfied and the water/fuel ratio and the water fractions are optimized, in order to optimize the tuning of the gas turbine combustor systems.  It would further have been obvious to perform the storing before the turbine engine is placed into regular service, and the look-up table is used by the controller to control flow rates of the primary water, the secondary water and the tertiary water during regular service operation of the turbine engine, using a tuning process such as taught by Davis Jr and Rizkalla et al, as this allows determining the optimum ranges of operation of the combustion system or such that during regular service the turbine engine is tuned for operation in a predictable manner. 	The prior art teach in combination wherein the plurality of criteria include all of an ability of a fuel gas throttle valve to control a flow of a gaseous fuel to the combustion system wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve [Blotenberg and Monsen], a concentration of oxides of nitrogen (NOx) emissions in exhaust gas from the turbine engine [taught by at least Ramier et al, Simpson, Rizkalla, Dalla Betta], a presence of water impingement on walls of a combustion chamber [taught by Ramier and Sciocchetti as undesirable], an amount of variance between temperatures measured at multiple circumferential locations in a turbine section of the turbine engine [taught by Davis and Corwin], and frequency and amplitude of oscillations in combustion gas pressure in the combustion chamber [taught by Davis and Rizkalla; combustor dynamics in Ramier et al]
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable any of the prior art as applied above to claim 4, and further in view of Simpson et al (2005/0034463).  Ramier et al further teach wherein the water supply system includes providing pressurized water to the primary, secondary and tertiary water lines.  Dalla-Betta et al, as modified above, further teach wherein the water supply system includes providing pressurized water to the primary, secondary and tertiary water lines, and a throttle valve V1, V2, V3 in each of the water lines, where the controller controls the position of the throttle valves to obtain the water/fuel ratio and the primary/secondary/tertiary water fractions.  The prior art do not specifically teach a pump for providing the pressurized water.   Simpson et al teach using a pump for providing pressurized water 20 is well known in the art to provide a source of pressurized water to the throttle valve 32.  It would have been obvious to one of ordinary skill in the art to employ a pump 20 to pressurize the water to the throttle wave, to provide a convenient source of water used in the art.
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive.  The arguments filed focus on the new limitations added by amendment, particularly, wherein the fuel gas throttle valve is able to control the flow of the gaseous fuel when there is a substantially linear relationship between the flow of the gaseous fuel and the position of the fuel throttle valve.  This limitation is addressed by Blotenberg (2001/0022938) and Monsen et al “Part I: An Insider’s Guide to Valve Sizing & Selection).  
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 7, 2022
	

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0070] FIG. 6 also shows a controller 70 that controls one or more water introduction valves V.sub.1-V.sub.8 in a manifold 72 (which includes suitable spray heads or injection pegs) for injection of water from water source 74. Various sensors, S, provide suitable, selected inputs to the controller for the water injection control algorithm, such as but not limited inputs of: temperature and/ or NOX sensor(s) signals 76, turbine operation sensor(s) signals 78, compressor operation sensor(s) signals 80, and fuel flow sensor(s) signals 82. Other inputs 84 are provided to controller 70 to generate suitable turbine control outputs 86 as required. The arrows pointing to or from "70" indicate sensor inputs to controller 70, or control signals from controller 70, e.g., to the fuel and water control valves, system parameter monitors and related mechanical, hydraulic, electronic and electromechanical systems of the turbine unit, as the case may be.